Citation Nr: 1125059	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a hiatal hernia/gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975, March 1976 to March 1978, March 1979 to March 1983, and July 1986 to October 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial compensable evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran has a current left elbow disorder that is due to any incident or event in active military service.

2.  Throughout the rating period on appeal, the Veteran's hiatal hernia/GERD has been productive of epigastric distress accompanied by heartburn 2 nights weekly, dyspepsia 2 to 3 times per week, and a sensation of a foreign body in the throat, with no dysphagia, pyrosis, or regurgitation.  


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  The criteria for an initial evaluation in excess of 10 percent for a hiatal hernia/GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection for a hiatal hernia/GERD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claim.

In February 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the February 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the June 2008 rating decision, November 2009 SOC, and March 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the Shreveport VA Medical Center (VAMC).  The Veteran was afforded a VA examination with regard to his hiatal hernia/GERD claim in May 2008.  He contends that the examination was not adequate, but does not provide further explanation as to its inadequacy.  However, the VA examination report reflects a review of the Veteran's medical records and current symptoms, and does not appear to be inadequate.  Moreover, the claims file includes more current treatment records that discuss the Veteran's GERD.  Thus, remand for a new VA examination is not necessary to fulfill the duty to assist.  

In addition, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist with regard to the service connection claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a left elbow disorder during service, nor is there documentation of treatment for a current left elbow disorder.  Moreover, there are no competent medical opinions suggesting a relationship between any current left elbow disorder and active service, and no other medical evidence of record suggests a causal relationship between any current left elbow disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has a left elbow disorder which began during active service.  Specifically, in his June 2008 Notice of Disagreement (NOD), he stated that he was involved in an automobile accident at Cecil Field, Jacksonville, Florida, in 1973 or 1974.  He injured his elbow in the accident, was treated for it during active service, and has had problems with it ever since. 

His STRs show that in June 1973, he reported pain in his right elbow following a motor vehicle accident the previous night.  There was no mention of left elbow pain.  He received follow-up treatment for the right elbow in January 1974.  

Examination reports from June 1975 and March 1976 reflect normal examination of the extremities, and there are no documented left elbow problems.  

In August 1976, the Veteran complained of left chest wall pain that radiated to his left hand, including his left elbow.  However, the diagnosis was probable osteoarthritis versus injury to the left shoulder, and did not involve the elbow. 

A July 1996 retirement examination report is negative for any complaints of or manifestations of left elbow problems.  Following his retirement from service, there is no documentation of treatment for left elbow problems.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a left elbow disorder.  

First, there is no documentation of current complaints or diagnoses related to the left elbow.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current left elbow disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which includes extensive private and VAMC treatment records) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current elbow pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's elbow pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any left elbow injury or complaints of left elbow problems in active service.  Following service, there was no documentation of complaints or treatment for left elbow problems.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current elbow disorder to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left elbow disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disability has been evaluated under Diagnostic Code (DC) 7346, found in the Schedule of Ratings for the Digestive System, under 38 C.F.R. § 4.114.  Under DC 7346, which addresses hiatal hernias, the highest 60 percent evaluation is assigned when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was awarded service connection for a hiatal hernia/GERD in the June 2008 rating decision on appeal.  A 10 percent evaluation was assigned effective from November 24, 2006, the date the Veteran's claim for service connection was received.  The Veteran contends that a higher initial evaluation is warranted in light of his ongoing symptoms.  Specifically, in his June 2008 NOD, the Veteran states that he has all of the symptoms in the 30 percent evaluation category.  

The Board will begin by reviewing the medical evidence relating to the rating period on appeal to determine whether an increased rating is warranted.  

In February 2006, the Veteran sought treatment with Dr. D.A.D. with complaints of a sensation of something in his throat.  He denied current significant problems with heartburn, but stated he had heartburn problems years ago.  He still carried TUMS with him.  The doctor noted a history very suggestive of a problem with GERD. 

In November 2006, he continued to report a sensation of a lump in his throat whenever he swallowed.  However, he had done much better since starting Aciphex the prior year for treatment of the reflux.  Fiberoptic examination demonstrated nasopharynx, hypopharynx, and larynx with mild erythema consistent with irritation from smoke and reflux.  The assessment was dysphagia and GERD.  The doctor recommended he continue taking Aciphex and told him to quit smoking.

An October 2007 treatment note from Dr. W.E.F. indicates the Veteran continued to feel like he had a lump in his throat.  An endoscopy was performed in February of that year and showed no problems.  

In January 2008, the Veteran sought treatment at the Southeast Texas Ear, Nose, & Throat (Southeast TX ENT).  He stated that he had been taking Nexium the year prior, but had run out and not taken anything since then.  He said he did not have a good recollection of how much the medication helped.  On examination, with a laryngoscope, nasopharyngeal tissues were visualized and appeared normal.  The base of the tongue, epiglottis, and valleculae were visualized and normal.  Vocal cord moved normally and appeared normal.  The arytenoids were edematous and erythematous consistent with reflux.  The doctor recommended he begin taking Nexium again to control the reflux.  

The Veteran was afforded a VA examination in May 2008.  He had been diagnosed with a hiatal hernia in 1992.  Currently, he was woken up 2 times a week with acid reflux and burning.  Had had a foreign body sensation in his throat.  He also had dyspepsia 2 to 3 times per week and took Nexium daily.  There was no history of nausea or vomiting associated with esophageal disease.  There was no history dysphagia.  He had heartburn 2 nights weekly, but no regurgitation, hematemesis, or melena.  The examiner stated that the hiatal hernia/GERD had no significant effects on the Veteran's occupation and no effects on his daily activities.  

The claims file includes an undated statement written by the Veteran regarding his GERD symptoms.  He said Dr. D.A.D. told him that when he slept, the acid reflux came up into his esophagus and he breathed it into his lungs, which caused bronchitis.  As long as he took Nexium, his reflux was minimized.  At times, during the day, he had to take a couple of TUMS or drink some milk, but that was rare.  

Treatment notes from Dr. W.E.F. indicate follow-up treatment for GERD in 2008 and 2009, but no new complaints related to the disease.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an increased rating under DC 7346, which, as described above, addresses hiatal hernias.  A 10 percent evaluation, which the Veteran is currently assigned, requires 2 or more of the symptoms listed in the 30 percent category, which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   The evidence demonstrates complaints of epigastric distress 2 times weekly, but no dysphagia, pyrosis, or regurgitation.  In addition, there is some evidence of substernal pain, but no considerable impairment of health.  The VA examiner noted that the Veteran's occupation and daily activities were not significantly affected by GERD.  Thus, the preponderance of the evidence is against a grant of an evaluation in excess of 10 percent for a hiatal hernia/GERD under DC 7346, as only 2 of the symptoms in the 30 percent category are demonstrated and to a lesser degree of severity.    

The Board has considered whether any alternate diagnostic codes would allow for a higher evaluation.  However, there is no evidence of stricture or spasm of the esophagus, so DCs 7203 and 7204 are not applicable.  There are no other applicable diagnostic codes.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected disability warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the VA examiner noted that the hiatal hernia/GERD had no significant effects on the Veteran's occupation, and there is no other evidence that his occupation has been significantly affected.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to service connection for a left elbow disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent for a hiatal hernia/GERD is denied.  

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the hearing loss claim under the facts and circumstances of this case.  

Under the law, VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in May 2008, he stated on his December 2009 VA Form 9 that his hearing loss disability has worsened since the 2008 examination.  

The last VA audiological examination with results for VA rating purposes dates to May 2008, over 3 years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and should also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Finally, the audiologist should also comment on whether the Veteran's hearing loss results in any unusual or exceptional impairment in his daily functioning in occupational and/or social settings.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


